Citation Nr: 1427960	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-47 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach


THE ISSUES

1.  Whether the claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009, was timely filed.    

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009.


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from April 1990 to March 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in West Palm Beach, Florida, which denied entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009, as the claim was not timely filed.  

The Veteran failed to report for a hearing before the Board at an RO scheduled for December 2013, without any statement alleging good cause.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013). 

The Board remanded the claim in March 2014 for additional development.  It has been returned now for additional development.  In the remand, the Board requested development on whether the Veteran had private insurance at the time of treatment, thus suggesting that the claim was timely filed.  However, the issue was again denied by the VAMC on the basis that the claim was not timely filed.  Therefore, the Board has separated out the issue of timeliness of the Veteran's claim from the issue of entitlement to reimbursement for those expenses to provide clarification of the issue on appeal.  

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009, was timely submitted.  



CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009, is deemed timely.  38 C.F.R. § 17.1004 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With regard to the timeliness issue, the decision below is considered a full grant of the benefits sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim given the favorable nature of the Board's decision herein.  The Board notes that the claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009, on the merits is being remanded by for initial consideration by the VA Medical Center in West Palm Beach, Florida.  See 38 U.S.C.A. § 7104(a) (all decisions by the Secretary "shall be subject to one review on appeal to the Secretary"); Bernard v. Brown, 4 Vet. App. 384 (1993).

The VAMC relied on the provisions of 38 C.F.R. § 17.1004(d) to deny the above claims as untimely.  This provision provides that to receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  
38 C.F.R. § 17.1004(d).

In this case, the Veteran asserts that she submitted her claim multiple times in the first 90 days following her private hospital treatment, including in November 2009, December 2009, and again in February 2010.  There is a report of contact dated December 30, 2009, which documented the Veteran's call regarding her November 2009 claim.  When she was told that the claim had not been received, she stated that she was going to fax the bills once again and would call back at a later date regarding the status.  She was advised that it could be three to six months before she would receive a letter with her decision.  

There is another report of contact dated in May 2010 in which the Veteran again requested the status of the claim and was told that the hospital bills had not been received.  She reported that she had previously faxed the bills for the hospital treatment.  

Resolving all doubt in the Veteran's favor, the Board finds that a claim was timely filed.  


ORDER

The claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009, is deemed timely.  


REMAND

With respect to the Veteran's claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009, the Board notes that the AOJ did not adjudicate the merits of these claims.  Rather, the claims were denied outright as untimely. 

"All questions in a matter which . . . is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."  38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeals for Veterans Claims has held that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In this case, the Veteran's arguments pertaining to this claim largely focus around why her claim should be considered timely.  Therefore, it cannot be said that the Veteran would not be prejudiced if the Board were to adjudicate the merits of the underlying claims without first remanding these issues to the agency of original jurisdiction (AOJ).  As such, a remand is warranted to afford the Veteran with all due process.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue on appeal, namely the merits of the Veteran's claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred during emergency room treatment at Bethesda Memorial Hospital (BMH) on November 9, 2009.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


